
	
		II
		111th CONGRESS
		2d Session
		S. 3666
		IN THE SENATE OF THE UNITED STATES
		
			July 29, 2010
			Mr. Cardin (for himself,
			 Mrs. Feinstein, and
			 Mr. Lieberman) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To authorize certain Department of State personnel, who
		  are responsible for examining and processing United States passport
		  applications, to be able to access certain Federal, State, and other databases,
		  for the purpose of verifying the identity of a passport applicant, to reduce
		  the incidence of fraud, to require the authentication of identification
		  documents submitted by passport applicants, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Passport Identity Verification
			 Act.
		2.FindingsCongress makes the following
			 findings:
			(1)A United States
			 passport is an official government document issued by the Department of State,
			 which can be obtained by United States nationals.
			(2)A valid United
			 States passport has many uses, including—
				(A)certifying an
			 individual’s identity and verifying that a person is a United States
			 national;
				(B)allowing the
			 passport holder to travel to foreign countries with an internationally
			 recognized travel document;
				(C)facilitating
			 international travel;
				(D)obtaining further
			 identification documents; and
				(E)setting up bank
			 accounts.
				(3)A United States
			 national may obtain a United States passport for the first time by applying in
			 person to a passport acceptance facility with 2 passport photographs, proof of
			 United States nationality, and a valid form of photo identification, such as a
			 driver’s license. Passport acceptance facilities are located throughout the
			 United States.
			(4)Because United
			 States passports issued under a false identity enable individuals to conceal
			 their movements and activities, passport fraud could facilitate—
				(A)acts of
			 terrorism;
				(B)espionage;
			 and
				(C)other crimes,
			 such as illegal immigration, money laundering, drug trafficking, tax evasion,
			 and alien smuggling.
				(5)Since malicious
			 individuals may seek to exploit potential vulnerabilities in the passport
			 issuance process, it is important that personnel who are involved in the
			 granting, refusal, revocation, or adjudication of United States passport
			 applications have access to certain information contained in Federal, State,
			 and other databases for the purpose of—
				(A)verifying the
			 identity of a passport applicant; or
				(B)detecting
			 passport fraud.
				(6)In its final
			 report, the National Commission on Terrorist Attacks Upon the United States
			 (commonly known as the 9/11 Commission) concluded that funding
			 and completing a biometric entry-exit screening system for
			 travelers to and from the United States is essential to our national
			 security.
			(7)The use of
			 biometrics and technology for foreign nationals who are visiting the country
			 helps to make travel simple, easy, and convenient for legitimate visitors and
			 dramatically improves the ability to detect the activities of those who wish to
			 do harm or violate United States laws.
			3.Access to
			 Federal, State, and other databases
			(a)Powers and
			 duties of the Secretary of StateSection 104 of the Immigration
			 and Nationality Act (8 U.S.C. 1104) is amended by adding at the end the
			 following:
				
					(f)Law enforcement
				activitiesNotwithstanding any other provision of law, the
				powers, duties, and functions conferred upon Department of State personnel
				relating to the granting, refusal, revocation, or adjudication of passports
				shall be considered law enforcement activities that involve the administration
				of criminal justice (as defined in section 20.3 of title 28, Code of Federal
				Regulations) when such personnel seek to—
						(1)verify the
				identity of a passport applicant; or
						(2)detect passport
				fraud.
						.
			(b)Data
			 exchangeSection 105 of such Act (8 U.S.C. 1105) is
			 amended—
				(1)in subsection
			 (b), by adding at the end the following:
					
						(5)The Attorney General and the Director
				of the Federal Bureau of Investigation, after consultation with the Secretary
				of State, shall promptly implement a system, consistent with applicable
				security and training protocols and requirements, that will enable Department
				of State personnel designated by the Secretary of State, or by the designee of
				the Secretary, who are responsible for the granting, refusal, revocation, or
				adjudication of United States passports, to have real-time access to the
				criminal history information contained in the National Crime Information
				Center’s Interstate Identification Index (NCIC–III), including the
				corresponding automated criminal history records, Wanted Person Files, and
				other files maintained by the National Crime Information Center, for the
				purpose of verifying the identity of the United States passport applicant, or
				detecting passport fraud.
						(6)The Secretary of State, or the
				designee of the Secretary, shall designate Department of State personnel who,
				in accordance with this Act shall be authorized to have real-time access to the
				information contained in the files described in paragraph (5), without any fee
				or charge, to enable named-based and other searches to be conducted for the
				purpose of verifying the identity of a passport applicant or detecting passport
				fraud.
						;
				(2)by redesignating
			 subsections (c) and (d) as subsections (d) and (e), respectively;
				(3)by inserting
			 after subsection (b) the following:
					
						(c)Data
				sharingNotwithstanding any other provision of law, the powers,
				duties, and functions conferred upon Department of State personnel relating to
				the granting, refusal, revocation, or adjudication of passports shall be
				considered law enforcement activities that involve the administration of
				criminal justice (as defined in section 20.3 of title 28, Code of Federal
				Regulations) when such personnel seek to verify the identity of a passport
				applicant, or seek to detect passport fraud by accessing or using information
				contained in databases maintained by any Federal, State, tribal, territory, or
				local government department or agency, or private entity or organization, that
				contains—
							(1)criminal history
				information or records;
							(2)driver’s license
				information or records;
							(3)marriage, birth,
				or death information or records;
							(4)naturalization
				and immigration records; or
							(5)other information
				or records that can verify the identity of the passport applicant or can detect
				passport fraud.
							;
				and
				(4)by adding at the
			 end the following:
					
						(f)Data sharing
				regulations, procedures, and policiesNot later than 120 days
				after the date of the enactment of this subsection, the Secretary of State
				shall promulgate final regulations, procedures, and policies to govern the
				access by Department of State personnel to the information contained in
				databases described in subsection (c). Such regulations, procedures, and
				policies shall—
							(1)specify which
				Department of State personnel have a need to know and will be given access to
				the databases or the information contained in the databases described in
				subsection (c);
							(2)require
				Department of State personnel who will be given access to the databases or the
				information contained in the databases described in subsection (c) to
				successfully complete all ongoing training and certification requirements for
				such access;
							(3)require
				Department of State personnel to access such databases or the information
				contained in such databases—
								(A)to verify the
				identity of each passport applicant; and
								(B)to detect whether
				the applicant has committed or is committing passport fraud;
								(4)ensure that such
				databases, or the information contained in such databases, are only accessed
				for the purpose of verifying the identity of each passport applicant or
				detecting passport fraud, and prohibit access for any other purpose;
							(5)ensure that the
				Department of State personnel accessing such databases or the information
				contained in such databases—
								(A)do not violate
				the security, confidentiality, and privacy of such databases or the information
				contained in such databases; and
								(B)successfully
				complete all ongoing training and certification requirements for such
				access;
								(6)establish audit
				procedures and policies to verify that such databases or the information
				contained in such databases are only being accessed for the purposes set forth
				in the Passport Identity Verification
				Act;
							(7)require prompt
				reporting to appropriate Department of State officials after each instance
				of—
								(A)unauthorized
				access to such databases or the information contained in such databases;
				or
								(B)access to such
				databases or the information contained in such databases for unauthorized
				purposes; and
								(8)require the
				appropriate Department of State personnel to conduct a regular review
				of—
								(A)the audit and
				reporting procedures and policies to determine whether such procedures and
				policies are working properly; and
								(B)the ongoing
				training and certification requirements to determine whether there has been
				compliance with such
				requirements.
								.
				4.Consultation and
			 report
			(a)Consultation
				(1)In
			 generalThe Secretary of State, in consultation with the
			 Secretary of Homeland Security, the Attorney General, and the United States
			 Postmaster General, shall conduct an analysis to determine—
					(A)if persons
			 applying for or renewing a United States passport should provide biometric
			 information, including photographs that meet standards that enhance the ability
			 of facial recognition technology to verify the identity of the passport
			 applicant and user, and to detect passport fraud; and
					(B)if technology
			 should be employed to verify the authenticity of drivers’ license and other
			 identity documents that are presented to passport acceptance facilities.
					(2)FactorsIn
			 conducting the analysis under paragraph (1), the Secretary shall consider all
			 relevant factors, including—
					(A)how the biometric
			 information and technology would be used and stored;
					(B)the costs and
			 benefits to be gained; and
					(C)the effect on the
			 individual’s privacy and the economy.
					(b)Report
				(1)In
			 generalNot later than 6 months after the date of the enactment
			 of this Act, the Secretary of State shall submit a report to the congressional
			 committees set forth in paragraph (2) that contains the results of the analysis
			 carried out under subsection (a), including a recommendation with respect to
			 the use of biometric information and technology to verify the identity of a
			 passport applicant and user, and to detect passport fraud.
				(2)Congressional
			 committeesThe congressional committees set forth in this
			 paragraph are—
					(A)the
			 Committee on the Judiciary of the
			 Senate;
					(B)the
			 Committee on Foreign Relations of the
			 Senate;
					(C)the
			 Committee on Homeland Security and
			 Governmental Affairs of the Senate;
					(D)the
			 Committee on the Judiciary of the House of
			 Representatives;
					(E)the
			 Committee on Foreign Affairs of the House of
			 Representatives;
					(F)the
			 Committee on Homeland Security of the House of
			 Representatives; and
					(G)the
			 Committee on Oversight and Government Reform of
			 the House of Representatives.
					
